IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VINCENT CHRISTIAN                     NOT FINAL UNTIL TIME EXPIRES TO
FOSTER,                               FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D13-4703
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 16, 2015.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Charles Russell, Assistant Regional Conflict Counsel, Pensacola, and Melissa Joy
Ford, Assistant Regional Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Vincent Christian Foster challenges two of his four convictions in this direct

criminal appeal. We find no merit in his first argument and affirm without comment.
His second argument—that his convictions for trafficking and possession of

methamphetamine violated double jeopardy because they were both based on the

possession of the same meth oil—is correct and conceded by the State. We reverse

and vacate the lesser offense. See Mullins v. State, 74 So. 3d 146, 147 (Fla. 1st DCA

2011); Melton v. State, 73 So. 3d 296, 297 (Fla. 1st DCA 2011).

      Accordingly, we affirm Mr. Foster’s convictions and sentences on Counts I,

III, and IV, and reverse and remand with instructions that the trial court vacate his

conviction and sentence on Count II.

      AFFIRMED in part; REVERSED in part.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.




                                         2